              Case 2:18-cv-00845-JCC Document 58 Filed 05/26/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    VIRGIL ARMSTRONG,                                    CASE NO. C18-0845-JCC
10                           Plaintiff,                    MINUTE ORDER
11           v.

12    DEPUTY C. WHALEN et al.,

13                           Defendants.
14

15          The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to continue the trial
18   date and related discovery deadlines (Dkt. No. 57). The Court hereby GRANTS the motion and
19   ORDERS that the parties adhere to the following case schedule:
      TRIAL DATE:                                                                    February 8, 2021
20

21     Length of Trial:                                                                         4 days

22     Deadline for filing motions related to discovery:                            November 2, 2020
23
       Discovery deadline:                                                          December 7, 2020
24
       Deadline for mediation/settlement conference per CR 39.1(c)(2):            November 10, 2020
25     (voluntary, per LCR 39.1(a)(4), unless ordered by the Court; see also
26     CR 39.1(c)(3)


     MINUTE ORDER
     C18-0845-JCC
     PAGE - 1
             Case 2:18-cv-00845-JCC Document 58 Filed 05/26/20 Page 2 of 2



      All Dispositive Motions Must be Filed by and noted on the motion         November 9, 2020
 1
      calendar not later than the fourth Friday thereafter:
 2
      Disclosure of Expert Reports & Testimony per FRCP 26(a)(2)(D):           November 9, 2020
 3
      Deadline for all Motions in Limine to be FILED:                          December 28, 2020
 4    (All Motions in Limine to be filed as one motion per Fed. CR 7(3)
 5    and noted no later than the third Friday thereafter)

 6    Deadline for Completion of LCR 16(k) Conference (optional):              December 28, 2020

 7    Deadline for Courtroom Tech Training:                                    January 6, 2021 or
 8    (Note: generally imposed by Court order—generally 30 days before          January 20, 2021
      trial – check USDC website for dates/times-usually held 1st and 3rd
 9    Wednesday of each month)

10    Counsel to contact the Courtroom Deputy Clerk at                         January 11, 2021 –
      paul_pierson@wawd.uscourts.gov 2-4 weeks prior to trial:                   January 22, 2021
11    (per Minute Entry re. Status Conference, dated 10/16/18—Dkt. #14)
12
      Plaintiff’s proposed Pretrial Statement to Defendants, per LCR 16(h):      January 8, 2021
13
                                                                                January 15, 2021
14    Defendants proposed Pretrial Statement to Plaintiffs, per LCR 16(i):

15    Deadline for parties to file Agreed Pretrial Order per LCR 16(e):         January 29, 2021
      (See LCR 16.1 for PTO form):
16

17    Trial Briefs, proposed Voir Dire, Jury Instructions, neutral statement    February 4, 2021
      of the case, and trial exhibits due to the Court:
18

19         DATED this 26th day of May 2020.

20                                                         William M. McCool
                                                           Clerk of Court
21
                                                           s/Tomas Hernandez
22                                                         Deputy Clerk
23

24

25

26


     MINUTE ORDER
     C18-0845-JCC
     PAGE - 2
